Citation Nr: 1132558	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  03-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to non service-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A.F.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty from June 1973 to June 1975.  The Veteran died in September 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant and a physician testified at a Board hearing at the RO in June 2004.  This matter was previously before the Board and was remanded in October 2004, December 2005 and June 2009 for further development.

As noted in the June 2009 remand, in a July 2008 statement, the appellant appeared to be contesting the validity of a debt incurred as well as seeking a waiver of overpayment.  As there is no documentation in the file indicating the status of the RO's actions, this matter is referred back to the RO for any appropriate action.  

The appeal is again being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant has asserted two theories of entitlement for the Veteran's cause of death.  One of the theories is that a penicillin allergy, which manifested in service, lead to his death from an anaphylactic reaction.  The claims file includes copies of the Veteran's dog tags, which do show an allergy to penicillin.  The claims file also includes written medical opinions and Board hearing testimony from Ada M. Fisher, M.D., which opined that the Veteran's cause of death was actually the anaphylactic reaction and not the ASCVD, which was due to his penicillin allergy that manifested in service.  

The appellant's other contention is that the Veteran's death was causally related to his exposure to chemicals during service.  The appellant has submitted a copy of a document showing that the Veteran was awarded the Army Commendation Medal on July 1, 1975, in recognition of meritorious service as a Captain in the Veterinary Corps, which does outline some of the Veteran's duties.  

To date, virtually no records regarding the Veteran's service have been located.  Although prior attempts to locate any available service records for the Veteran have thus far been futile, it appears from the claims file that the RO has recognized the Veteran's service, and the appellant was awarded VA death pension by rating decision in April 2003.  

The Board's December 2009 remand directed the RO to contact the U.S. Army Medical Command and request verification of the Veteran's service from August 1973 to June 1975 with the Veterinary Corps at Anniston Army Depot and at Fort McClellan, and also request any information regarding duties the Veteran would have been expected to perform, to include any work with chemicals or drugs as part of any such work or research.  In November 2010, the RO contacted the U.S. Army Medical Command.  The following month, the U.S. Army Veterinary Command responded that it had no historical files concerning the Veteran.  No further information was given.  However, the Army Commendation Medal submitted by the appellant indicated that the Veteran worked in the diagnosis and treatment of zoonotic diseases in the animal population at the Anniston Army Depot.  He also had expertise in the field of dairy products and conducted sanitary inspections of contractor personnel.  Accordingly, given the VA's heightened duty to assist in this case, the Board finds that a copy of the Veteran's Army Commendation Medal should be sent to the U.S. Army Veterinary Command to request whether the Veteran's duties in treating zoonotic diseases at Anniston Army Depot as well as conducting sanitary inspections of contractor personnel would likely have exposed to him certain chemicals.  Any additional development deemed necessary to determine the Veteran's duties should also be accomplished.  

Moreover, in the June 2009 remand, the Board observed that a March 2007 response from the National Personal Records Center (NPRC), Civilian Personal Record, indicated that the Veteran's records may have been transferred to NARA's Central Plains Region, located at 200 Space Center Drive, Lee's Summit, Missouri, 64064-1182.  Accordingly, the Board directed the RO to contact NARA and request any such records.  The Board recognizes that requests were sent in June and November 2010 to NARA.  However, it does not appear that a response has been received.  The RO also sent another request to the NPRC, which gave a negative response in March 2011.  In May 2011, the RO included a memorandum in the claims file finding that this directive was improper because the request should go to the NPRC rather than NARA as that is where service personnel records are located.  The Board acknowledges that the usual repository for service personnel records is the NPRC.  However, in this case, as noted above, a March 2007 response from the NPRC, Civilian Personal Record, indicated that the Veteran's records may have been transferred to NARA, which is why the Board directed that a request be sent to this location in order to exhaust all avenues in obtaining the Veteran's service records.  Accordingly, in light of the need to remand for another matter, the RO should again contact NARA's Central Plains Region, located at 200 Space Center Drive, Lee's Summit, Missouri, 64064-1182 and request any records relating to the Veteran.    
  
Lastly, the Board finds that if any evidence is developed which shows exposure to chemicals or drugs as part of the Veteran's duties during service, then the RO should take action to have the claims file reviewed and a medical opinion offered as to any causal connection between the cause of the Veteran's death and such exposure during service.

Accordingly, the issue is hereby REMANDED to the RO for the following actions:

1.  The RO should send a copy of the Veteran's Army Commendation Medal to the U.S. Army Veterinary Command and request that if the Veteran's duties in treating zoonotic diseases at Anniston Army Depot as well as conducting sanitary inspections of contractor personnel would likely have exposed to him certain chemicals.  Any request made and response received should be clearly documented in the claims file.  Further, any additional development deemed necessary to determine the Veteran's duties should also be accomplished.  

2.  The RO should again contact NARA's Central Plains Region, located at 200 Space Center Drive, Lee's Summit, Missouri, 64064-1182 and request any records relating to the Veteran.  Any request made and response received should be clearly documented in the claims file. 
 
3.  If and only if any evidence is developed which shows exposure to chemicals or drugs as part of the Veteran's duties during service, then the RO should take action to have the claims file reviewed and a medical opinion offered as to any causal connection between the cause of the Veteran's death and such exposure during service.

4.  After completion of the above to the extent possible, the RO should review the expanded record and determine if the benefits sought can be granted.  If any issue remains denied, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


